Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the drawing objections have been fully considered and are persuasive. However, upon further review, amended Fig. 1 introduces new matter as described below. 
Applicant’s arguments, in view of the amendments, with respect to the 112 rejections have been fully considered and are partially persuasive. Applicant’s amendments overcome some but not all of the 112 rejections of record. 
Applicant argues that the term “air intake means” is adequately described in specification as originally filed. As described below, the limitation “air intake means” is being interpreted under USC 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. The specification, as originally filed, states “the air intake means being connected to a compressor”, “as a characterizing feature the air intake means is arranged in the wastewater discharge channel of the NPP” (Pg. 3), “the air part of the discharge channel is connected by a pressure air duct to a compressor 4” (Pg. 4) and “whereas the moist steam is supplied to the compressor 4 via the pressure air duct” (Pg. 5). The specification and drawings, as originally filled, describe the structure that is associated with the air intake means but never actually describes/defines the air intake means itself. It does not disclose what the air intake means is and its location at the end of the air duct. 
Applicant argues that “air intake means” itself indicates a means for taking in air as defined in the dictionary as “an air-intake is an opening through which air enters an engine or a system, usually for combustion or cooling” (remarks pg. 8). The dictionary definition, however, is in the context of an engine. Additionally, the dictionary definition defines the term functionally, not structurally. Therefore, even though the limitation is defined as an opening through which air enters, the claim limitation invokes 112(f) through the use of the word “means” and therefore needs to explicitly define the structure of the claim language. Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution. See In re Donaldson Co., 16 F.3d at 1194, 29 USPQ2d at 1850. The Federal Circuit has held that applicants (and reexamination patentees) before the USPTO have the opportunity and the obligation to define their inventions precisely during proceedings before the USPTO. See In re Morris, 127 F.3d 1048, 1056–57, 44 USPQ2d 1023, 1029–30 (Fed. Cir. 1997) (35 U.S.C. 112, second paragraph places the burden of precise claim drafting on the applicant). The limitation, however, is not precisely defined. Accordingly, this limitation lacks an adequate written description as required by 35 U.S.C 112(a). MPEP 2181(IV). Moreover, since the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, the claim is indefinite and is rejected under 35 U.S.C 112(b). MPEP 2181(III).

Specification/Drawings
The amendment filed 02/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the addition of air intake means 16 in Fig. 1 and the description of air intake means in [0021]. The specification, as originally filed, does not explicitly disclose what the air intake is and only provides support for an air duct/pipe as shown in originally filled Fig. 1 (unlabeled air duct connecting the wastewater channel 2 to the compressor 4) and originally filed claim 1. As shown in amended Fig. 1, the illustration and addition of the subject matter into the specification (e.g. [0021]) for the air intake is new matter as the previously filled specification is devoid of any description of the structure of the air intake. The specification and drawings, as originally filled, describe the structure that is associated with the air intake means but never actually describes/defines the air intake means itself and does not disclose what the air intake means is and its location at the end of the air duct. As described above, the dictionary definition of an “air intake” is in the context of an engine and is defined functionally, not structurally. If there are multiple definitions for a term and a definition is added to the application, it must be clear from the application as filed that applicant intended a particular definition, in order to avoid an issue of new matter and/or lack of written description. MPEP 2163.07(I). In the instant case, it was not particular definition and specification structure of the air intake means was shown or described in the application as filed. Therefore, the introduction of the air intake means in Fig. 1 (labeled 16) and the description in [0021] is new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Accordingly, the limitation “air intake means” has been interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 introduces the 35 U.S.C 112(f) limitation “air intake means.” The specification fails to explicitly define the “air intake means” limitation (it is mentioned at [0021], but the specification does not explicitly define the structure associated with the limitation). The specification (see Fig. 1; [0022]) rather discloses 3 separate air ducts: “bubbling tubes 3 connected to a water chamber 13 by means of a cold air duct”, “the air part of the discharge channel is connected by a pressure air duct to a compressor 4” and “water chamber 13, containing the sprinkler 14, is connected by an air duct to the nuclear power plant 1.” As such, the specification fails to explicitly define which air duct of the disclosed systems is the “air intake means.” Moreover, the new matter added to [0021] states “an air intake means can be made in the form of any known device known to a person of ordinary skill in the art, for example, in the form of an inlet of the air duct or pipe…” However, a bare statement that known techniques or methods can be used does not disclose structure in the context of a means plus function limitation. MPEP 2181(II)A.  Accordingly, this limitation lacks an adequate written description as required by 35 U.S.C 112(a). MPEP 2181(IV). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “air intake means” which invokes 35 U.S.C 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is completely devoid of the structure associated with this term. Therefore the claim is indefinite and is rejected under 35 U.S.C 112(b). MPEP 2181(III). 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation “all of the connections being made in the form of pressure pipes” which renders the claim indefinite. A pipe is a tube of metal, plastic, or other material used to convey fluid substances that is connected to other pipes by a fitting or adapter. A pipe, however, does not define the structural connection between two or more pipes. Therefore, it is unclear how the connections can be made in the form of pressure pipe. 

Claim Rejections - 35 USC § 102 and 103
Due to the numerous clarity issues with the claims (see above) and the great deal of speculation required by the examiner when interpreting the claims, no art rejections are being presented in this action. See MPEP 2173.06(II). As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Based on the examiner’s best understanding of the invention, the prior art cited on the PTO-892 in the previous office action appears to be relevant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646